Citation Nr: 0510164	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-11 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected disability of the left testicle, manifested by 
post-operative varicocele and hydrocele with orchialgia and 
scar, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected disability of the right testicle, manifested by 
post-operative hydrocele with orchialgia and scar, currently 
rated as 10 percent disabling.  

3.  Entitlement to an effective date prior to November 29, 
1999 for the assignment of a 10 percent rating for the 
service-connected disability of the left testicle.  

4.  Entitlement to an effective date prior to November 29, 
1999 for the assignment of a 10 percent rating for the 
service-connected disability of the right testicle.  

5.  Entitlement to an effective date prior to November 29, 
1999 for the grant of special monthly compensation based on 
loss of use of a creative organ.

6.  Entitlement to special monthly compensation at a level 
higher than provided by 38 U.S.C.A. § 1114(k) for loss of use 
of a creative organ.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from August 2000, December 2001, and May 2002 rating 
decisions by the RO.  The August 2000 rating decision 
confirmed and continued a prior rating decision that granted 
an increased rating to 10 percent for the service-connected 
disability of the left testicle, manifested by a post-
operative left varicocele; and denied an increased 
(compensable) rating for the service-connected disability of 
the right testicle.  During the pendency of the appeal, the 
RO issued a rating decision in December 2001 which increased 
the rating to 10 percent for the service-connected disability 
of the right testicle, manifested by post-operative 
hydrocele.  As the award is not a complete grant of benefits, 
the issue remains in appellate status.  See AB v. Brown, 
6 Vet. App. 35 (1993).  

In the veteran's January 2001 Notice of Disagreement (NOD), 
he disagreed with the 10 percent ratings assigned for the 
service-connected disabilities of the right and left 
testicles, and also disagreed with the effective date of 
January 4, 2000 for the assignment of the 10 percent ratings.  

In a May 2002 rating decision, entitlement to special monthly 
compensation (also referred to as SMC) based on the loss of 
use of a creative organ was granted, effective from January 
4, 2000.  

In his July 2002 NOD, the veteran disagreed with the 
effective date for the grant of entitlement to SMC, and also 
disagreed with the amount of SMC.  The veteran asserts that 
the effective date of his SMC (and increased ratings) should 
be October 1970, the time of the initial grant of service 
connection for disabilities of the right and left testicles.  
The veteran further argued that the dollar amount of SMC did 
not adequately compensate him for his inability to father 
children. 

In an August 2003 rating decision, an earlier effective date 
of November 29, 1999 was granted for the assignment of the 10 
percent ratings for the service-connected disabilities of the 
left and right testicles, and for the grant of entitlement to 
SMC based on the loss of use of a creative organ.  As the 
award is not a complete grant of benefits, the issue remains 
in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993)


FINDINGS OF FACT

1.  The veteran's service-connected disability of the left 
testicle, manifested by post-operative varicocele and 
hydrocele with orchialgia and scar, is productive of chronic 
pain likely due to scar tissue, and recurrent varicocele; but 
neither complete atrophy of the testicle, urinary tract 
infections, renal dysfunction nor voiding dysfunction is 
shown.

2.  The veteran's service-connected disability of the right 
testicle, manifested by post-operative hydrocele with 
orchialgia and scar is productive of chronic pain likely due 
to scar tissue; but neither complete atrophy of the testicle, 
urinary tract infections, renal dysfunction nor voiding 
dysfunction is shown.

3.  In a May 1971 rating decision, the RO granted the veteran 
service connection for disabilities of the left and right 
testicles with initial noncompensable ratings assigned, 
effective from October 7, 1970.  

4.  The RO notified the veteran of its May 1971 decision and 
of his appellate rights with regard to that decision, but the 
veteran did not appeal the decision to the Board. 

5.  In January 1987, the veteran filed a typewritten 
statement, requesting increased evaluations for his service-
connected disabilities of the right and left testicles; 
however, the veteran did not respond to the RO's request to 
submit evidence showing that the service-connected 
disabilities had undergone an increase in severity and the 
claim was therefore denied.  The veteran did not timely 
appeal from that decision.

6.  On January 4, 2000, the veteran filed a typewritten 
statement, which can be construed as an informal claim for an 
increased evaluation for his service-connected disabilities 
of the right and left testicles, which can also be construed 
as a claim for SMC based on loss of use of a creative organ; 
VA records show treatment for the service-connected 
disabilities of the right and left testicles on November 29, 
1999.  

7.  The veteran did not file a formal, or informal claim for 
entitlement to increased ratings for the service-connected 
disabilities of the right and left testicles from January 
1988 to November 28, 1999.  

8.  The veteran did not file a formal, or informal claim for 
entitlement to SMC prior to November 29, 1999.  

9.  The veteran is presently receiving special monthly 
compensation for loss of use of a creative organ; it is 
argued that the amount of special monthly compensation 
currently being paid does not adequately compensate for the 
psychological and emotional impact resulting from impotence.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected disability of the left 
testicle, manifested by post-operative varicocele and 
hydrocele with orchialgia and scar have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.115, 4.118, including Diagnostic Codes 7523, 7525, 7529 
(2004), and 7804 (2001) and (2004).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected disability of the right 
testicle, manifested by post-operative hydrocele with 
orchialgia and scar have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.115, 4.118, 
including Diagnostic Codes 7523, 7525, 7529 (2004) and 7804 
(2001) and (2004).  

3.  The criteria for entitlement to an effective date prior 
to November 29, 1999, for assignment of 10 percent schedular 
evaluations for the service-connected disabilities of the 
right and left testicles have not been met.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. §§ 3.157, 3.400(o) (2004). 

4.  There is no legal entitlement to an effective date prior 
to November 29, 1999 for the grant of SMC based on loss of 
use of a creative organ.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. §§ 3.157, 3.400(o) (2004). 

5.  The Board has no jurisdiction to increase the amount of 
special monthly compensation provided by VA law and 
regulations for loss of use of a creative organ.  38 U.S.C.A. 
§§ 1114, 7104, 7105(d)(5) (West 2002); 38 C.F.R. § 3.350 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA:  Duties to Notify and Assist

At the outset, the Board notes that on November 9, 2000, the 
VCAA was enacted.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claims, the Board 
finds that compliance with the VCAA has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Letters sent to the veteran in January 
2002 and June 2004 informed the veteran of what evidence was 
necessary to establish entitlement to SMC and to increased 
ratings for the service-connected disabilities.  Also, 
Supplemental Statements of the Case issued in March 2004, 
August 2004, October 2004 and November 2004 explained what 
was necessary to warrant assignment of higher ratings for the 
service-connected disabilities.  

The March 2003 Statement of the Case explained to the veteran 
the criteria used to determine the appropriate effective date 
for the entitlement to SMC as well as the appropriate 
effective date for the assignment of the 10 percent ratings 
assigned for the service-connected disabilities of the right 
and left testicles.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The January 
2002 and June 2004 letters advised the veteran that the RO 
would make reasonable efforts to obtain evidence such as 
private and/or VA medical records.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The January 2002 and June 
2004 letters requested that the veteran provide an 
Authorization and Consent to Release Information form (VA 
Form 21-4142) (release form) for each private physician who 
had treated him for his claimed conditions.  He was also 
advised to provide the name of the person, agency, or company 
who has any relevant records and to provide a release form 
for each identified facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), the Board finds that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran to provide information about where and 
by whom he was treated for his claimed disabilities.  The 
veteran has specifically been asked to tell VA about any 
additional information or evidence and send VA the evidence 
needed as soon as possible.  Thus, he was, in effect, asked 
to submit all evidence in his possession.  Therefore, for all 
of the aforementioned reasons, it is determined that the 
veteran was not prejudiced by the RO's not specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.


II.  Increased Ratings

The veteran asserts that his service-connected disabilities 
of the right and left testicle are more severe than are 
represented by the 10 percent ratings currently assigned.  
Historically, as noted hereinabove, service connection for a 
left varicocele and a right hydrocele was granted in a May 
1971 rating decision.  At that time, initial noncompensable 
ratings were assigned for both disabilities.  

In January 2000, the veteran filed a claim for increased 
ratings for the service-connected post-operative left 
varicocele and right hydrocele.  The veteran complained of 
increased pain and swelling in the genital area.  

VA outpatient treatment records obtained in conjunction with 
the veteran's claim note that the veteran was treated on 
November 29, 1999 for complaints of increased pain due to the 
varicocele on the left.

The veteran was afforded a VA examination in April 2000.  The 
examiner noted that the veteran developed an acute right 
hydrocele in January 1970, and the left testicle was also 
noted to be slightly swollen with an associated left 
varicocele.  The right hydrocele was removed in February 
1970.  The left scrotum subsequently became symptomatic with 
enlarging varicocele.  Surgical ligation of the varicose 
veins in the left inguinal region was preformed in July 1970.  

Since the veteran's last VA examination in March 1981, the 
veteran continued to have swelling and aching of the scrotum 
with prolonged standing.  Previously, the swelling occurred 
every month or two, but for the past year, the swelling was 
much more frequent/persistent, and the scrotum ached with 
prolonged standing to such an extent that he had to sit down 
and rest about twice a week.  As a bar owner/operator, he was 
on his feet constantly throughout the day and evening.

The veteran reported some lethargy but denied weakness, 
anorexia, weight loss or gain.  He had nocturia times one for 
more than 5 years but denied hesitancy, decrease in force of 
stream or dysuria.  He denied incontinence.  He was treated 
for two urinary tract infections about five years previously.  
The veteran denied a history of venereal disease, renal colic 
or bladder stones.  He denied a history of acute nephritis, 
malignancy, or hospitalization for urinary tract disease.  He 
did not require catheterizations, dilations, drainage 
procedures or special diet.  Medications were limited to 
Advil about twice per week.  The veteran reported that his 
symptoms affected his usual occupation and daily activities 
in that he had to sit down and rest his scrotum because of 
pain and swelling about two times per week.  

Physical examination revealed a normal male, uncircumcised.  
Escutcheon was normal.  Right surgical scars were small, 
well-healed, non-adherent, and non-tender, bilaterally.  
Right testicle was normal with no significant varicocele or 
hydrocele detected.  There was no right inguinal hernia.  
Left scrotum was moderately enlarged from a hydrocele.  
Testicle and cord structures were not palpable.  There was no 
left inguinal hernia noted.  The diagnosis was that of:  1) 
left varicocele, post surgery; 2) right hydrocele, post 
surgery; 3) left hydrocele, recurrent; and 4) infertility.  
The examiner noted that because azospermia was a known 
complication of scrotal disease, such as varicocele, the 
veteran was advised to submit the report of the infertility 
work-up to the RO.  The veteran was advised to wear an 
athletic supporter until evaluation and definitive surgery 
could be performed.  

Private treatment records from April 2000 note that the 
veteran was referred by VA secondary to bilateral testicular 
discomfort with a history of left varicocele and right 
hydrocele.  He did well for about ten years, and then ten 
years ago, the veteran began to develop pain on both sides 
with activity.  About one year prior, it became bothersome.  
Currently, after standing for four hours, the veteran started 
feeling tenderness in the bilateral testicles.  He got 
bilateral swelling.  The pain and swelling was only relieved 
by rest for two hours in a recumbent position.  The veteran 
denied hematuria, decreased force of stream, frequency, 
urgency, nocturia or incomplete emptying.  He had no history 
of kidney stones or urinary tract infections.  He got no 
abdominal pain or flank pain.  

On examination, the phallus was without lesions or plaques.  
The testicles were descended bilaterally.  The right was 
tender to palpation within the testicle.  There was no 
tenderness within the cord.  There was no palpable hernia.  
The left testicle was about 1.5 times bigger than the right.  
There was a fullness which could have been fluid.  It did not 
transilluminate.  The cord was thicker than [sic] the left, 
which could have been consistent with a varicocele, although 
not definitely palpable.  It was tender within the testicle 
and the cord.  Again, there was no palpable hernia.  Rectal 
exam was mildly enlarged and nontender with no nodules.  

The assessment was that of history of left varicocele and 
hydrocele with left testicular fullness.  A testicular 
ultrasound was scheduled to determine whether the pain within 
the testicles could be related to the previous surgery, or to 
recurrent hydrocele or varicocele on the left.  There was no 
abnormality felt on the right.  

A May 2000 private follow-up examination report notes that 
the ultrasound revealed a large left hydrocele and a 
significant left varicocele.  The right side was without any 
abnormalities except for a small cyst.  The veteran desired 
repair of the hydrocele.  The examiner discussed with the 
veteran that the pain on the right would not improve with the 
procedure, and, although the procedure would get rid of the 
swelling, there was no guarantee that the pain on the left 
would improve.  The examiner did note that the alleviation of 
the swelling may alleviate the discomfort with standing over 
a long period of time.  The assessment was that of left 
hydrocele, bilateral orchialgia.  

The veteran underwent a left hydrocelectomy in May 2000.

In a June 2000 rating decision, the rating for the service-
connected post-operative left varicocele was increased to 10 
percent.  The noncompensable rating for the service-connected 
right hydrocele was confirmed and continued.  

A July 2000 private follow-up examination report noted that 
the veteran underwent a hydrocelectomy earlier that month.  
He initially had a slow healing wound and some hematoma 
formation around the repair.  At the time of the examination, 
the pain was markedly better, and much better than prior to 
the surgery.  He still got soreness and tenderness after 3-4 
hours on his feet and needed to rest, but he had to rest less 
and was able to ambulate much better.  He had no fevers or 
chills, no nausea or vomiting.  He still complained of pain 
in the right testicle.  

On physical examination, testicles were descended 
bilaterally.  The right was nontender and without mass.  The 
left was only mildly tender.  There was a minimal amount of 
induration surrounding the testicle.  The incision was 
completely healed.  It was markedly smaller than it was prior 
to surgery.  The assessment was status post left 
hydrocelectomy and right orchialgia.  

In February 2001, the veteran presented to his private 
provider for a re-check of the testicles due to recent 
complaints of increased pain in the bilateral testicles with 
minimal swelling.  The examiner noted that the veteran had 
problems with bilateral orchialgia, which got better after 
his hydrocele repair in May 2000.  On physical examination, 
the veteran had no palpable masses.  Testicles were descended 
bilaterally, no tender without mass.  There was no hydrocele 
or fluid collection or other abnormality.  The assessment was 
that of bilateral orchialgia.  

In a December 2001 rating decision, the noncompensable rating 
for the post-operative right hydrocele was increased to 10 
percent.  

In January 2002, the veteran presented to his private 
provider with questions regarding infertility and its 
relationship to the service-connected disability.  The 
veteran reported persistent bilateral orchialgia, although 
made markedly better on Vioxx.  He was able to stand 3-5 
hours with mild pain.  He changed jobs, to become a Certified 
Nurses Assistant, to better accommodate his discomfort.  

On examination, there were no palpable masses.  Testicles 
were descended bilaterally.  There was only mild bilateral 
tenderness, otherwise there were no masses.  There were no 
signs of hydrocele or spermatocele.  The small varicocele on 
the left was really not palpable.  The diagnosis was that of 
left varicocele, bilateral orchialgia, and history of 
bilateral hydrocele repair.  

The veteran was afforded a VA examination in April 2002.  At 
that time, the veteran reported that he has had chronic pain 
in both testicles ever since 1970.  The pain was increased 
with prolonged standing.  Prostate examination a year prior 
was normal and he had no urinary tract infections.  He had 
only occasional symptoms of dysuria.  His stream was normal.  
He had nocturia times one.  He occasionally had difficulty 
with intercourse with some discomfort during that time.  

The veteran reported that he had to change careers to avoid 
having to be on his feet for an extended period of time, in 
order to alleviate the increased pain that he incurred from 
standing.  Although he did a lot of sitting at his current 
job, he still took Vioxx for pain and discomfort.  He also 
wore a scrotal support.  When at home, he had to stop one to 
two times while mowing the lawn because of the increased pain 
in his testicular area.  Also, lifting sometimes increased 
the pain.  

Physical examination revealed both testicles to be normal 
size.  The veteran was moderately tender over both testicles, 
more so on the right side.  There was some minimal fullness 
above the left testicle, which felt like a varicocele.  There 
was no evidence of any inguinal hernia.  The examiner also 
noted that test results revealed a low sperm count.  

The diagnosis was that of sterility secondary to varicocele, 
left testicle; bilateral orchialgia secondary to bilateral 
scrotal surgery; postoperative right hydrocele and left 
hydrocele; and postoperative left varicocele with recurrence 
and/or persistence since 1970.  

The veteran was afforded another VA examination in July 2004.  
The veteran complained of chronic daily testicular pain, 
which was worse after being on his feet for more than 30 
minutes.  The veteran reported that his private doctor 
attributed his chronic pain to scar tissue from the prior 
surgery.  The examiner noted that a July 2004 ultrasound of 
the scrotum revealed that the testicular vessels appeared 
more prominent than usual, but the testes were not hyperemic.  
There was no evidence of a varicocele or hydrocele on either 
side.  He did have a cyst in the right epididymal head 
measuring .63 cm.  

In addition to using Vioxx, the veteran would use rest in the 
supine position to alleviate his symptoms.  He was unable to 
perform certain activities such as mowing the lawn, riding a 
bicycle or walking greater than a half mile due to his 
testicular pain.  He also indicated that sexual activity had 
become painful, though he was able to achieve an erection and 
complete the act of intercourse.  His aching was worse with 
sexual activity.  He had one episode of passing a small 
kidney stone in the past.  He had no problems with urinary 
incontinence and no recurrent urinary tract infections.  

Physical examination revealed a normal appearing circumcised 
penis without lesion.  Both testicles were descended.  
Testicles were normal in size, but softer than would be 
expected.  There was minimal fullness with palpation over the 
top of the left testicle.  There was no evidence of fluid 
collection in the scrotum.  There was no palpable varicocele.  
There was no evidence of inguinal hernia.  

The diagnosis was that of sterility secondary to varicocele 
of the left testicle; bilateral orchialgia secondary to 
bilateral scrotal surgery for hydrocele and surgery for left 
varicocele; and postoperatively normal appearing scrotum 
without evidence of a recurrence of hydrocele or varicocele.  

The veteran was seen for a VA urology consult in October 
2004.  The veteran reported that his scrotal pain had 
slightly worsened over the last couple of years.  The veteran 
described the pain as an achy type pain, greater on the left 
side of the scrotum area than the right.  The pain was 
intermittent; however, it never went below a 4 out of 10, and 
could be as intense as an 8 out of 10.  It was aggravated 
when he was up on his feet, standing or walking.  He also 
occasionally had an exacerbation of pain with ejaculation.  

Examination revealed a normal circumcised penis with no 
meatus.  In a standing position, he had prominence of the 
left veins suggesting of a left varicocele.  The right and 
left testicles were non-tender to palpation and symmetric in 
size.  A repeat ultrasound revealed left varicocele and 
prominent vasculature bilaterally.  No testicular 
abnormalities were noted.  Urinalysis was essentially 
unremarkable.  

The examiner noted an assessment of chronic scrotal pain, 
left greater than right.  The examiner discussed with the 
veteran further treatment for his pain even though it 
appeared that his varicocele had recurred.  The examiner  
noted that attempting a third left varicocelectomy would not 
likely provide him with permanent pain control.  The examiner 
suggested that conservative methods of pain control should be 
tried first, such as wearing a scrotal support, using warm 
sitz baths, and a trial of anti-inflammatories on a scheduled 
basis.  If those options did not control the pain to the 
point where he could continue with normal activities, then 
the examiner suggested that he may have some benefit of pain 
control with a cord block.  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2004).  

Under 38 C.F.R. § 4.31 (2004), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).  A varicocele is not listed under the VA Rating 
Schedule.

With respect to the applicable law, a varicocele may be rated 
by analogy to chronic epididymo-orchitis under Diagnostic 
Code 7525.  Under that Code a rating may be assigned as for 
urinary tract infection.  A 10 percent evaluation may be 
assigned when the urinary tract infection requires long term 
drug therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management.

A 30 percent rating is assigned for recurrent symptomatic 
infection requiring drainage, frequent hospitalization 
(greater than 2 times/year), and/or requiring continuous 
intensive management.  38 C.F.R. § 4.115b, Diagnostic Code 
7525 (2004).

However, per the VA and private examination reports, the 
veteran did not have voiding dysfunction or chronic urinary 
tract infections.  

In addition, the examiner indicated that there was no 
testicular artery injury.  Although the October 2004 VA 
examiner indicated a recurrence of a left varicocele, the 
examiner explained that further varicocelectomy would not 
likely alleviate the scrotal discomfort.  The examiner did 
not indicate that there was evidence of chronic epididymal 
orchitis or renal dysfunction or any other residuals from 
urinary tract infection.  As such, an increased rating in 
excess of 10 percent each for the testicular disabilities 
involving the right and left testicles with regard to 
varicocele and hydrocele is not warranted under Diagnostic 
Code 7525.  See 38 C.F.R. § 4.115b, Diagnostic Code 7525 
(2004).

The service-connected post-operative left varicocele and 
hydrocele, with orchialgia and scar, and the service-
connected right post-operative hydrocele with orchialgia and 
scar are rated by analogy under Diagnostic Code 7529-7804 for 
scars.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent 
evaluation may be assigned for scars that are symptomatic.  
38 C.F.R. § 4.118 (Diagnostic Codes 7803, 7804).  This is 
true under both old and new rating criteria.  38 C.F.R. § 
4.118 (2002); 67 Fed. Reg. 49,596 (July 31, 2002).  (During 
the pendency of the veteran's claim, the VA regulation 
dealing with rating skin disabilities, 38 C.F.R. § 4.118, was 
amended, effective August 30, 2002.  See 67 Fed. Reg. 49,596 
(July 31, 2002).

Under the pertinent criteria in effect prior to August 30, 
2002, Diagnostic Code 7803 provides that for superficial 
scars which are poorly nourished with repeated ulceration, a 
10 percent rating is warranted.  38 C.F.R. § 4.118 
(Diagnostic Code 7803) (2002).  Diagnostic Code 7804 provides 
that for superficial scars that are tender and painful on 
objective demonstration, a 10 percent rating is warranted.  
38 C.F.R. § 4.118 (Diagnostic Code 7804) (2002).

Under the revised criteria for Diagnostic Code 7803, scars 
that are superficial and unstable warrant a 10 percent 
rating. 67 Fed. Reg. 49,596 (July 31, 2002).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar and a superficial scar is one 
not associated with underlying soft tissue damage. Note (1) 
and Note (2), 67 Fed. Reg. 49,596 (July 31, 2002).  
Diagnostic Code 7804 provides that scars that are superficial 
and painful on examination warrant a 10 percent rating.  67 
Fed. Reg. 49,596 (July 31, 2002).  A superficial scar is one 
not associated with underlying soft tissue damage.  Note (1), 
67 Fed. Reg. 49,596 (July 31, 2002).

Also, under the revised criteria, Diagnostic Code 7801 
provides for ratings for scars other than head, face, or 
neck, that are deep or that cause limited motion.  To warrant 
a rating in excess of 10 percent under this code, the area or 
areas of the scar(s) must exceed 12 square inches (77 sq. 
cm.).  

The criteria for ratings in excess of 10 percent each for the 
service-connected disabilities of the right and left 
testicles, based on the veteran's scars have not been met 
under the old or the new regulations.  The record reflects 
that, when examined by a private doctor and a VA urologist, 
the veteran's surgical scars were small, well-healed, non-
adherent and non-tender.  There is no indication from the 
record that the veteran's scars were deep, caused limited 
motion, or were greater than 12 square inches in area.  As 
such, ratings in excess of 10 percent under 38 C.F.R. § 4.118 
are not warranted.  The Board agrees that the evidence 
supports the assignment of the current 10 percent ratings, as 
analogous to painful scars.  Additionally, it should be 
pointed out that there were no other functional losses caused 
by the varicocele, hydrocele, or varicocelectomy, other than 
infertility, for which the veteran has been awarded SMC.  

However, the Board will also consider other potentially 
applicable Diagnostic Codes, which in this case include 
Diagnostic Codes 7599-7523, 7599-7524, and 7199-7120.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (implicitly holding 
that the Board's selection of a Diagnostic Code may not be 
set aside as "arbitrary, capricious, an abuse of discretion, 
or otherwise not in accordance with law," if relevant data is 
examined and a reasonable basis exists for its selection) 
(Citations omitted).

The Board finds that the veteran's testicular disability may 
also be rated by analogy to testicular atrophy.  A 
noncompensable evaluation may be assigned for complete 
atrophy of one testis, and 20 percent for complete atrophy of 
both testes.  
See 38 C.F.R. § 4.115b, Diagnostic Code 7523 (2004).  In this 
case, however, there is no competent medical evidence to 
suggest that the veteran suffers from unilateral or bilateral 
testicular atrophy.  Per the private and VA examination 
reports, the veteran's testicular examinations did not 
indicate atrophy of either testicle.  Physical examination in 
April 2000 noted that the left scrotum was moderately 
enlarged from a hydrocele, but there was no atrophy.  
Examination in January 2002 also noted some minimal fullness 
above the left testicle, which felt like a varicocele, but no 
atrophy was noted.  In October 2004, no testicular 
abnormalities were noted.  Although it has been suggested 
that the veteran's testicular pain is due to scar tissue from 
his scrotal surgeries, complete atrophy of the testes has 
never been shown; and as such, a rating in excess of 10 
percent for each testicle disability involving varicocele 
and/or hydrocele and bilateral orchialgia, is not warranted 
under Diagnostic Code 7523.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7523 (2004).

The Board also notes that the veteran's testicular disability 
may be rated by analogy to post operative residuals of a 
testicular removal.  A noncompensable evaluation may be 
assigned for removal of one testis, and 20 percent for 
removal of both testes.  38 C.F.R. § 4.115b; Diagnostic Code 
7524 (2004).  In this case, the evidence clearly shows he has 
not had either testicle removed.  Hence, a 20 percent rating 
for testicular disability involving varicocele is not 
warranted under Diagnostic Code 7524.  See 38 C.F.R. § 
4.115b, Diagnostic Code 7524 (2004).

The Board also finds that the veteran's service-connected 
left varicocele status post varicocelectomy may be evaluated 
by analogy to varicose veins under Diagnostic Code 7120.  In 
this regard, a varicocele is defined as "a varicose condition 
of the veins of the pampiniform plexus..." DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY, 1933 (29TH Edition, 2000).

Under Diagnostic Code 7120, varicose veins manifested by 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery, are rated 10 percent disabling.  A 20 percent rating 
is assigned for persistent edema, incompletely relieved by 
elevation of an extremity, with or without beginning stasis 
pigmentation or eczema.  The Note to the revised Diagnostic 
Code 7120 specifies that the evaluations provided are for 
involvement of a single extremity, and that if more than one 
extremity is involved, each extremity must be evaluated 
separately.  See 38 C.F.R. § 4.104, Diagnostic Code 7120 
(2004).

In this case, 10 percent ratings for the veteran's service-
connected disabilities of the right and left testicles have 
already been assigned.  As such, to warrant a 20 percent 
rating, or higher, under 38 C.F.R. § 4.104, Diagnostic Code 
7120 (2004), the competent medical evidence of record must 
show persistent edema, incompletely relieved by elevation of 
an extremity, with or without beginning stasis pigmentation 
or eczema.  In this case, persistent edema has not been shown 
with regard to the veteran's service-connected disabilities 
of the right and left testicle.  

Given the record as described above, the Board finds that 
there is no basis for awarding an increased schedular rating, 
in excess of 10 percent for the service-connected post-
operative left varicocele and hydrocele with orchialgia and 
scar; or for the service-connected post-operative right 
hydrocele with orchialgia and scar.  The Board is mindful of 
the veteran's complaints of chronic testicular pain; however, 
the Board finds that the rating schedule provides for the 
veteran's chronic pain to be adequately compensated by the 10 
percent ratings currently assigned to the service-connected 
disabilities of the right and left testicle.  Moreover, the 
rating schedule does not provide for ratings in excess of 10 
percent for the service-connected disabilities of the right 
and left testicles under any code, as discussed hereinabove.  
Finally, the Board also points out that, in addition to the 
regular schedular ratings, the veteran is in receipt of SMC 
based on loss of use of a creative organ.  

The Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claims for 
increased ratings.  As the preponderance of the evidence is 
against the claims, the benefit-of-the-doubt doctrine does 
not apply; therefore, the claims must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




III.  Effective Dates


In written statements submitted during the course of this 
appeal, the veteran alleged that, when the RO increased the 
evaluations assigned to the veteran's service-connected 
disabilities of the right and left testicles to 10 percent, 
it should have assigned those evaluations an effective date 
of 1970, or some other date prior to November 29, 1999.  He 
contended that 1970 was the year he filed a claim for service 
connection for the disabilities of the right and left 
testicles, and, at that time, the medical evidence showed 
that his service-connected disabilities were each 10 percent 
disabling.  The veteran also contends that he should have 
been informed by VA sooner that his service-connected 
disability could/would cause infertility.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2004).  Except as otherwise provided, the effective date of 
the award of an evaluation based on an original claim, a 
claim reopened after a final disallowance, or a claim for an 
increase will be the date of receipt of the claim or the date 
entitlement arose whichever is later.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125, 126-127 (1997) (holding that 38 U.S.C.A. § 5110(b)(2) 
and 
38 C.F.R. § 3.400(o)(2) are applicable only where an increase 
in disability precedes a claim for an increased disability 
rating; otherwise the general rule of 
38 C.F.R. § 3.400(o)(1) applies).  

Based on the aforementioned law and regulations, there are 
three possible effective dates that may be assigned the 10 
percent evaluations (and the grant of SMC) at issue in this 
case depending on the facts:

(1) if an increase in disability occurred after the claim was 
filed, the date that the increase was shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 

(2) if an increase in disability preceded the claim by a year 
or less, the date that the increase was shown to have 
occurred (date increase was factually ascertainable) 
(38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability preceded the claim by more 
than a year, the date that the claim was received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.

Determining the appropriate effective date to be assigned the 
10 percent evaluations, as well as the award of SMC, thus 
involves analyzing when the claims for an increased 
evaluation and for SMC were received and, to the extent 
possible, when the increase in disability, and infertility, 
actually occurred.  

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2003); Brannon v. West, 12 Vet. 
App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992).  Any communication indicating an intent to 
apply for a benefit under the laws administered by VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  38 C.F.R. 
§ 3.155(a) (2004); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene the Court's precedents and public policies 
underlying the statutory scheme).  To determine when a claim 
was received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  
38 C.F.R. § 3.155 (2004).  A report of examination or 
hospitalization that meets certain criteria will be accepted 
as an informal claim for an increase or to reopen provided 
the report relates to a disability that may establish 
entitlement.  
38 C.F.R. § 3.157(a) (2004).  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed service hospital will be accepted as the date of 
receipt of the claim.  38 C.F.R. § 3.157(b)(1) (2004).  
Evidence received from a private physician or layperson will 
also be accepted as a claim when the evidence is within the 
competence of the physician or layperson and shows the 
reasonable probability of entitlement to benefits.  The date 
of receipt of such evidence will be accepted as the date of 
receipt of the claim.  38 C.F.R. § 3.157(b)(2) (2004).

In this case, in a rating decision dated May 1971, the RO 
granted the veteran service connection for a left varicocele 
and a right hydrocele, and assigned initial noncompensable 
ratings for those disabilities, effective from October 1970.  
The RO notified the veteran of its May 1971 decision and of 
his appellate rights with regard to that decision.  The 
veteran did not, however, appeal it to the Board.  The May 
1971 decision is thus final.  

In response to the veteran's 1987 claim for increased ratings 
for the service-connected disabilities of the right and left 
testicle, the RO requested that the veteran provide medical 
evidence showing that his service-connected disabilities had 
increased in severity.  However, the veteran did not respond 
to the RO's request, and as such, the veteran's claim was 
denied.  The veteran did not appeal that decision.  

From 1987 to November 28, 1999, the veteran submitted no 
documentation to the RO that referred to his service-
connected disabilities of the right and left testicles.  

On January 4, 2000, the RO received from the veteran a 
written statement that can be construed as an informal claim 
for increased evaluations for the service-connected 
disabilities of the right and left testicles.  In a rating 
decision dated June 2000, the RO increased the evaluation to 
10 percent for the service-connected disability of the left 
testicle, effective from January 4, 2000; and confirmed and 
continued to the noncompensable rating for the disability of 
the right testicle.  Then, in December 2001, the RO increased 
the evaluation assigned to the service-connected disability 
of the right testicle from 0 to 10 percent, effective from 
January 4, 2000.

Meanwhile, the veteran submitted a claim for entitlement to 
SMC based on loss of use of a creative organ, which was 
received at the RO in March 2001.  In a May 2002 rating 
decision, entitlement to SMC was granted, effective from 
January 4, 2000.  

The veteran appealed the effective date assigned for the 10 
percent evaluations as well as the effective date of the 
grant of SMC.  

During the course of the appeal, the RO issued a rating 
decision in August 2003 which assigned an earlier effective 
date of November 29, 1999 for the assignment of the 10 
percent ratings for the service-connected disabilities of the 
right and left testicles, as well as the grant of SMC.  As 
the award is not a complete grant of benefits, the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).


A.  Increased ratings

According to the aforementioned facts, the veteran's claim 
for an increased evaluation for the service-connected 
disabilities of the right and left testicle has been pending 
since January 4, 2000.  Therefore, under Harper, 10 Vet App 
at 126, for the veteran to prevail in his claim of 
entitlement to an effective date prior to January 4, 2000, 
the evidence must establish that his service-connected 
disabilities first became 10 percent disabling during the 
year preceding the January 4, 2000, claim.  38 C.F.R. § 
3.400(o)(2).  

In the August 2003 rating decision, the RO did, in fact, 
determine that the medical evidence of record did show 
treatment for the service-connected disabilities on November 
29, 1999, within a year preceding the filing of his claim for 
increase.  As such, an earlier effective date of November 29, 
1999 was assigned for the 10 percent ratings for the service-
connected disabilities of the right and left testicles.  
Accordingly, the Board must now determine if an effective 
date prior to November 29, 1999 is assignable for the 
service-connected disabilities.

The medical evidence of record does not show any treatment 
for the veteran's service-connected disabilities in the year 
preceding the January 4, 2000 claim for increased ratings, 
other than the treatment on November 29, 1999.  Based on the 
foregoing finding, the Board concludes that the criteria for 
an effective date prior to November 29, 1999, for the 
assignment of the 10 percent evaluations for the service-
connected left post-operative varicocele and hydrocele with 
orchialgia and scar; and the right post-operative hydrocele 
with orchialgia and scar have not been met.  The evidence is 
not in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim.  Rather, as the preponderance of the evidence is 
against the claim, it must be denied.  

B.  Grant of SMC

Likewise, the medical evidence of record does not show any 
treatment, or diagnosis of infertility, within a year 
preceding the January 4, 2000 claim for increase, other than 
the treatment received on November 29, 1999.  As such, the 
Board concludes that the criteria for an effective date prior 
to November 29, 1999 for the grant of entitlement to SMC 
based on loss of use of a creative organ have not been met.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of this claim.  Rather, as the preponderance of 
the evidence is against the claim, it must be denied.  




IV.  Higher Level of Special Monthly Compensation

In his August 2002 NOD, the veteran argued that the amount of 
money he received as special monthly compensation based on 
loss of use of a creative organ was insufficient; that it was 
unfair compensation for the pain and emotional suffering that 
he and his wife have had to endure due to his impotence and 
inability to procreate.  

VA law provides that entitlement to special monthly 
compensation is warranted if a veteran, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of one or more creative organs.  38 
U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2004).  
The amount of special monthly compensation to be paid for 
loss of use of a creative organ is set forth in 38 U.S.C.A. § 
1114(k) and the implementing regulation, 38 C.F.R. § 
3.350(a), specifically provides that the rates of special 
monthly compensation are those provided under
38 U.S.C.A. § 1114.

The Board notes that the dollar amount of money prescribed 
for an award of SMC based on loss of use of a creative organ 
is dictated by statute.  Specifically, 38 U.S.C.A. § 1114(k) 
governs the amount of money awarded for SMC based on loss of 
use of a creative organ.  The rates established under 
38 U.S.C.A. § 1114(k) are based on laws passed by Congress 
and signed by the President, and are thus binding on VA.  As 
such, a higher amount of SMC is precluded by law.  The Board 
has no jurisdiction to consider the adequacy of the amount of 
compensation provided by VA law and regulation.  The veteran 
has not alleged any specific error of fact or law in the 
decision being appealed, other than that the amount of 
compensation provided for impotence is inadequate.  Inasmuch 
as this is not a matter over which the Board has any 
jurisdiction, this appeal as to this matter is dismissed.




ORDER

An increased rating for the service-connected disability of 
the left testicle, manifested by post-operative varicocele 
and hydrocele with orchialgia and scar is denied.  

An increased rating for the service-connected disability of 
the right testicle, manifested by post-operative hydrocele 
with orchialgia and scar is denied.  

An effective date prior to November 29, 1999 for the 
assignment of a 10 percent rating for the service-connected 
disability of the left testicle is denied.  

An effective date prior to November 29, 1999 for the 
assignment of a 10 percent rating for the service-connected 
disability of the right testicle is denied.

An effective date prior to November 29, 1999 for the grant of 
SMC based on loss of use of a creative organ is denied.

The appeal for payment of SMC at a level higher than provided 
by 38 U.S.C.A. § 1114(k) for loss of use of a creative organ 
is dismissed.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


